COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      Tan Duc USA v. Jimmy Tran

Appellate case number:    01-14-00539-CV

Trial court case number: 2010-48243

Trial court:              309th District Court of Harris County

       On December 17 2015, this Court abated the appeal and remanded to the trial court to
hold a hearing regarding certain alleged missing clerk’s record documents and whether the
documents could be replaced by agreement. We asked the trial court to make findings of fact
and conclusions of law and to file these in a supplemental clerk’s record by January 19, 2016.
No findings or conclusions have been filed.
       The Court asks the parties to update this Court on the status of proceedings in the trial
court by letter to be filed on or before February 22, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                        Acting individually


Date: February 11, 2016